Order and judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in granting the District’s application for a stay of arbitration of the Association’s grievance which alleged that the District’s application of prior experience credit to female unit members was discriminatory. The grievance alleges a violation of the contractual salary schedules and the contractual guarantee of equal opportunity, which are within the scope of the parties agreement to arbitrate. (Appeal from Order and Judgment of Supreme Court, Ontario County, Curran, J. — Arbitration.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.